Smith, C. J.
(specially concurring). The evidence was sufficient to warrant a finding by the jury that the deceased came to his death as the result of injuries inflicted upon him by the running of appellee’s locomotives and cars; but, in my judgment, and as heid by the supreme court of Tennessee in two cases, both of which on their facts are practically on all fours with the case at bar, but which seem not yet to have been reported, it is'“purely a matter of speculation as to whether the deceased was an obstruction on the track, or so near it as. to be struck by the engine, when he could have been seen by any one on a proper lookout on the engine.” The cases I refer to are Hackney v. C., N. O. & T. P. Ry. Co., decided in November, 1907, and Barkshadt v. Southern By. Go., decided in October, 1914, certified copies of the opinion in which are attached to the brief of counsel for appellee. Under our prima facie evidence statute (section 1985', Code 1906), brought forward into chapter 215, Laws 1912, it was not necessary for appellee to prove that the deceased appeared as an obstruction upon the track in order to make out a prima facie case; such a case being made out simply by proof that deceased’s injuries were inflicted by the running of appellee’s locomotives and cars. This statute creates merely a rule of evidence (Easterling Lumber Co. v. Pierce, 106 Miss. 672, 64 So. 461), and all matters of evidence are governed by the lex fori. The peremptory instruction therefore should not have been given.
If authority be desired for holding that statutes of the character of the one herein referred to are applicable in cases like the one at bar, it may be found in 10 R. C. L. 862, and authorities there cited in note 6, particularly Penn. Co. v. McCann, 54 Ohio St. 10, 42 N. E. 768, 31 L. R. A. 651, 56 Am. St. Rep. 695. See, also, R. & D. Railroad Co. v. Mitchell, 92 Ga. 77, 18 S. E. 290, and Helton v. A. M. Railroad Co., 97 Ala. 275, 12 So. 276.
I am requested by my Brother Sykes to say that he concurs in the views herein expressed.